PER CURIAM.
The sole issue raised by appellant in his initial brief is that the trial court erred in scoring victim injury in the sentencing guidelines scoresheet. Thereafter appellee *4moved this court to relinquish jurisdiction to the lower tribunal for resentencing of appellant, agreeing that “the trial court erred in assessing twenty points for victim injury in the instant case.”
We elect to construe appellee’s motion for relinquishment of jurisdiction as a confession of error, see Hope v. State, 513 So.2d 217 (Fla. 1st RCA 1987). Accordingly, appellant's sentence is vacated and this cause is remanded for resentencing.
MILLS, WENTWORTH and NIMMONS, JJ., concur.